Court of Appeals
                            Sixth Appellate District of Texas

                                       JUDGMENT




Laqueta Monique Crawford, Appellant                     Appeal from the 7th District Court of
                                                        Smith County, Texas (Tr. Ct. No. 007-
No. 06-12-00159-CR             v.                       2778-06).      Memorandum Opinion
                                                        delivered by Justice Moseley, Chief
The State of Texas, Appellee                            Justice Morriss and Justice Carter
                                                        participating.


       As stated in the Court’s opinion of this date, we find that the motion of the appellant to

dismiss the appeal should be granted. Therefore, we dismiss the appeal.

       We note that appellant, Laqueta Monique Crawford, has adequately indicated her

inability to pay costs of appeal. Therefore, we waive payment of costs.



                                                    RENDERED DECEMBER 12, 2012
                                                    BY ORDER OF THE COURT
                                                    JOSH R. MORRISS, III
                                                    CHIEF JUSTICE


ATTEST:
Debra Autrey, Clerk